Judgment in favor of defendant entered upon the direction of a verdict dismissing the complaint on the merits reversed on the law and a new trial granted, with costs to appellant to abide the event. There was a question of fact which should have been submitted to the jury: Was the assignment of the three life insurance policies to defendant made for the purpose of securing the payment to defendant of the personal loan made by defendant to plaintiff’s husband, *831or was it for the purpose of securing the payment of that note as well as any other obligations of the husband to the bank which might accrue under the guaranty given to defendant by him? Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Taylor, J., dissents and votes to affirm upon the ground that the collateral note of George Angel, dated July 30, 1934, which is unambiguous, as a matter of law, measures the maker’s obligation to the defendant and that all prior and contemporaneous oral and other negotiations between the parties, relating to the deposit of the life insurance policies as collateral, are merged therein.